Citation Nr: 0023638	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE


Entitlement to a compensable rating for residuals of a 
fracture of the right ankle.



WITNESSES AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1978 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and 
assigned a non-compensable rating for status post fracture of 
the right ankle.  

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  

Following the veteran's hearing before the RO, service 
connection was established for right shoulder and bilateral 
wrist disabilities.  The veteran expressed disagreement with 
the ratings assigned and a statement of the case which 
addressed the issues of the ratings assigned to these 
disorders was provided to her in December 1999.  To date, a 
substantive has not been filed with respect to any of these 
issues and, therefore, the Board will not address them at 
this time.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which she has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 
(1999).  It was specified that the medical examiner should be 
asked to determine the extent of functional disability due to 
pain and determine whether the joint in question exhibited 
weakened movement, excess fatigability or incoordination, and 
such determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any weakened movement, excess fatigability 
or incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board finds that the most recent VA examination, in 1999, 
was not conducted according to the mandates of DeLuca.  While 
the VA examiner noted the veteran's complaints of 
intermittent right ankle pain and swelling, avoidance of some 
strenuous activities, and slight limitation of plantar 
flexion, the examiner did not indicate whether range of 
motion was limited by pain, and if so, whether such 
determination could be portrayed in terms of the degree of 
additional range of motion loss due to pain.  Moreover, the 
examiner did not indicate whether the right ankle exhibited 
weakened movement, excess fatigability, or incoordination, or 
whether it was feasible to express such findings in terms of 
the degree of additional range of motion loss, pursuant to 
DeLuca.  In this regard, the Board notes that at the time of 
her hearing before the RO, the veteran testified that 
prolonged standing and/or walking resulted in symptoms of 
ankle pain and swelling.  In view of the foregoing, the 
veteran should be afforded another VA orthopedic examination 
in compliance with DeLuca.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for 
her right ankle disability since June 
1999.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of her service connected right 
ankle disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  

The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the right ankle is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  The RO should also 
consider whether the veteran may be 
entitled to staged ratings, as provided 
for in Fenderson.  If any action taken 
remains adverse to the veteran, she 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


